Name: Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  information technology and data processing;  means of agricultural production
 Date Published: nan

 , 25 . 3 . 77 Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community tive quantity of each category and quality coming on to the market ; Whereas, to make it comparable with the price recorded on the representative market or markets of the Community as originally constituted, the price recorded on the representative market or markets of Ireland and the United Kingdom should be increased by the compensatory amount referred to in Article 1 ( 1 ) of Council Regulation (EEC) No 430/77 of 14 February 1977 laying down general rules for the system of compensatory amounts for beef and veal (3 ) ; Whereas the representative market or markets for each Member State should be selected on the basis of experience in recent years ; whereas, moreover, where there is more than one representative market in a Member State the average quotations recorded on these markets should be taken ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 12 (7) and 25 thereof, Whereas, pursuant to Article 12 (6) of Regulation (EEC) No 805/68 , the price recorded on the represen ­ tative markets of the Community must be derived from the prices recorded on the representative market or markets of each Member State for the various cate ­ gories of adult bovine animals or the meat thereof, after taking into account the relative quantity of each of such categories and the relative magnitude of the cattle population of each Member State ; Whereas the price recorded on the representative markets of the Community may be taken as the average of the prices of the products in question on the representative market or markets of each Member State ; whereas this average should be weighted in accordance with the coefficients expressing the rela ­ tive magnitude of the cattle population of each Member State ; Whereas the price recorded on the representative market or markets of each Member State may be taken as the weighted average of the prices which have occurred in that Member State during a given period at a given marketing stage ; whereas the coeffi ­ cients used for this weighting should reflect the rela ­ Whereas, with regard to Italy, the quotations for the surplus production zone and the quotations for the deficit zone should be separately Weighted by means of coefficients expressing the relative influence of each of these zones on price formation in that Member State ; whereas quotations for the surplus production zone in Italy may be taken as the average of the quotations recorded on the different markets within that zone ; Whereas the price recorded on the market is based on the prices, excluding tax , of live cattle ; whereas, in certain Member States, these prices relate to prices for meat ; whereas this difference should be corrected by means of a coefficient ; whereas, however, the price for carcases on the Rome market should be reduced by the amount of taxes and other costs and then (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (') OJ No 1 . 61 , 5 . . 1 . 1977, p. I. (  ') OJ No I. 61 , S. 1977, p. 20 . No L 77/2 I Official Journal of the European Communities 25 . 3 . 77 Article 2 1 . The price of adult bovine animals on the , repre ­ sentative market or markets of each Member State shall be the average, weighted by coefficients reflecting the relative magnitude of each category and quality, of the prices recorded for the categories and qualities of adult bovine animals and the meat thereof during a seven-day period in that Member State at the same wholesale stage . 2 . Until 31 December 1977 the price of adult bovine animals recorded pursuant to paragraph 1 on the market or markets of Ireland and the United Kingdom shall be increased by the compensatory amount referred to in Article 1 ( 1 ) of Regylation (EEC) No 430/77 . 3 . There are laid down in Annex II : (a) the representative markets of each Member State ; (b) the categories and qualities of adult . bovine animals and of the meat thereof ; (c) the weighting coefficients referred to in paragraph 1 . increased by the value of the fifth quarter, before the application of the abovementioned coefficient ; Whereas, when the price of adult bovine animals is recorded on the representative markets of the United Kingdom, allowance must be made for the relative importance as between Great Britain and Northern Ireland of beef and veal production ; whereas, to this end, the average price of adult bovine animals recorded on the markets of Great Britain and the average price of adult bovine animals recorded on the markets of Northern Ireland should be corrected by a coefficient reflecting the scale of production in these two regions of the United Kingdom ; Whereas to have a complete picture of the market situ ­ ation at all times, it is necessary to know the prices of certain cattle with a live weight of 300 kilograms or less ; Whereas Member States may, because of veterinary or health protection regulations, find it necessary to take measures which affect prices ; whereas , in such circum ­ stances, it is not always suitable when recording market prices to take into account quotations which do not reflect the normal trend of the market ; whereas, consequently, certain criteria should be laid down allowing the Commission to take account of that situation ; Whereas a certain margin should be allowed within which variations in the factors entering into the price on the representative markets of the Community do not entail an alteration of price taken for calculating the levy ; Whereas Commission Regulation (EEC) No 320/73 of 31 January 1973 on the determination of prices of calves and adult bovine animals on representative Community markets ('.), as last amended by Regula ­ tion (EEC) No 1 35 1 /76 (2 ), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 3 1 . In Member States with several , representative markets, the price of each category and quality shall be arithmetical average of the quotations recorded on each of these markets. Where markets are held more than once during the seven-day period referred to in Article 2 ( 1 ), the price of each category and quality shall be the arithmetical average of the quotations recorded during each market. 2 . In Italy, the price of each category and quality shall be the average, weighted by the special coeffi ­ cients laid down in Section F ( 1 ) of Annex II , of the price recorded in the surplus and deficit production zones . The price recorded in the surplus production zone shall be the arithmetical average of the quota ­ tions recorded on each of the markets within that zone . 3 . In the United Kingdom, the weighted average price of adult bovine animals on the representative markets of Great Britain and of Northern Ireland shall be corrected by the respective special coefficient fixed in Section I (3) of Annex II . HAS ADOPTED THIS REGULATION : Article 1 The price of adult bovine animals on the representa ­ tive Community markets referred to in Article 12 (6) of Regulation (EEC) No 805/68 shall be the average of the prices of adult bovine animals, weighted by the coefficients laid down in Annex I , recorded on the representative market or markets of each Member State . Article 4 Where quotations are not based on 'live weight excluding tax' prices, the quotations for the different categories and qualities shall be corrected by the live (') OJ No L 36, 8 . 2 . 1973 , p. 13 . (-') O) No L 1 53 , 12 . 6 . 1976, p. 29 . 25 . 3 . 77 Official Journal of the European Communities No L 77/3 weight conversion coefficients laid down in Section D 2, F 2, G 2, H 2 and I 2 b) of Annex II and in the case of Italy shall be first increased or reduced by the corrective amounts laid down in Section F 3 thereof . Article 5 1 . Member States shall inform the Commission not later than Thursday each week of the quotations for adult bovine animals recorded on their representative markets during the seven-day period preceding the day on which the information is given . 2 . Where information is not available, the quota ­ tions recorded on representative Community markets shall be determined with particular reference to the latest quotations known . Article 6 Where one or more Member States take measures for veterinary or health protection reasons which affect the normal trend of quotations recorded on their markets, the Commission may :  either disregard the quotations recorded on the market or markets in question ;  or use the last quotations recorded on the market or markets in question before those measures were put into effect . Where such a situation continues for two consecutive weeks, a decision shall be taken on whether the criteria stated above should be amended or set aside . Article 7 For such time as the price of adult bovine animals recorded on the representative Community markets , calculated in accordance with the foregoing Articles, differs by less than 0-20 unit of account per 100 kilo ­ grams live weight from the price previously used to calculate the levy, this latter price shall be maintained . Article 8 1 . The prices for the cattle referred to in Annex III with a live weight of 300 kilograms or less recorded on the representative market or markets of each Member State shall be the average, weighted by coeffi ­ cients reflecting the relative magnitude of each quality, of prices recorded for the qualities of the said cattle and the meat thereof during a seven-day period in that Member State at the same wholesale stage . 2 . There are laid down in Annex III : (a) the representative markets of each Member State ; (b) the categories and qualities of such cattle and of the meat thereof ; (c) the weighting coefficients referred to in paragraph 1 . 3 . Member States shall inform the Commission not later than Thursday each week of the quotations for the cattle referred to in paragraph 1 recorded on their representative markets during the seven-day period preceding the day on which the information is given . For Belgium, however, the period referred to in the preceding subparagraph shall include the day on which the information is given . Belgium shall inform the Commission on Thursday of the quotations recorded on its representative market held on that day. Article 9 Regulation (EEC) No 320/73 is hereby repealed with effect from 31 March 1977 . Article 10 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of the levies applicable with effect from 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1977 . For the Commission Finn GUNDELACH Vice-President No L 77/4 Official Journal of the European Communities 25 . 3 . 77 ANNEX I Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany 1 8-8 Belgium 3-6 Denmark 40 France 30-6 Ireland 7-7 Italy 11-4 Luxembourg 0-3 Netherlands 5-9 United Kingdom 17-7 ANNEX II Factors entering into the determination of prices of adult bovine animals on the represen ­ tative markets of the Community A. GERMANY 1 . Representative markets : Markets Qualities Bochum All qualities Braunschweig All qualities Frankfurt am Main All qualities Freiburg im Breisgau All qualities Hamburg All qualities Hannover All qualities KÃ ¶ln All qualities MÃ ¼nchen All qualities Regensburg All qualities Augsburg All qualities with the exception of 'Ochsen A' and 'Ochsen B', Kassel All qualities with the exception of 'Ochsen A' and 'Ochsen B', NÃ ¼rnberg All qualities with the exception of 'Ochsen A' and 'Ochsen B', Stuttgart All qualities with the exception of 'Ochsen A' and 'Ochsen B' 2 . Categories , qualities and coefficients : aim iqualities Weighting Bullen A 36- 1 Bullen B 1 0-5 Bullen C 1-5 Ochsen A 1.5 Ochsen B 0-5 FÃ ¤rsen A 1 3-8 FÃ ¤rsen B 3-7 FÃ ¤rsen C 0-7 KÃ ¼he A 8-2 KÃ ¼he B 1 6-6 KÃ ¼he C 5-9 KÃ ¼he D 10 25 . 3 . 77 Official Journal of the European Communities No L 77/5 B. BELGIUM 1 . Representative market : Anderlecht 2 . Categories, qualities and coefficients : Categories and (/ utilities U coefficients Taureaux 60 % / Stieren 60 % 13 Taureaux 55 % / Stieren 55 % 14 Boeufs 60 % / Ossen 60 % 6 Boeufs 55 % / Ossen 55 % 7 GÃ ©nisses 60 % / Vaarzen 60 % 11 GÃ ©nisses 55 % / Vaarzen 55 % 12 Vaches 55% / Koeien 55% 14 Vaches 50 % / Koeien 50 % 1 7 BÃ ©tail de fabrication / Fabrikatievee 6 C. DENMARK 1 . Representative market (quotation centre): KÃ ¸benhavn 2 . Categories, qualities and coefficients : Categories and iqualities K'a^hlnii; coefficients Ungtyre, &lt; 500 kg, prima 30-2 Ungtyre , &lt; 500 kg, 1 . klasse 14 0 Ungtyre , &lt; 500 kg, 2 . klasse 2-3 Tyre , prima 20 Tyre , 1 . klasse 0-5 Tyre , 2 . klasse 01 Stude, prima 1-2 Stude, 1 . klasse 0-2 Stude , 2 . klasse 01 Kvier, prima 6 8 Kvier, 1 . klasse 2-7 Kvier, 2 . klasse 0-5 KÃ ¸er med kalvetÃ ¦nder, prima 3 7 KÃ ¸er med kalvetÃ ¦nder, 1 . klasse 3 0 KÃ ¸er, 1 . klasse 15-4 KÃ ¸er, 2 . klasse 8-8 KÃ ¸er, 3 . klasse 5-2 KÃ ¸er, 4 . klasse 3-3 D. FRANCE 1 . Representative markets (quotation centres) (a ) Young bovine animals Quotation centre Qualities Paris Jeunes bovins F , R , A , N (b ) Animals other than young bovine animals Markets Qualities Bordeaux ChÃ ¢teaubriant ChemillÃ © Cholet Clisson Fougeres Lyon Boeufs R , A , N ; Vaches R , A , N , C , E Boeufs A, N ; GÃ ©nisses A, N ; Vaches A, N , C , E Boeufs F , R , A , N ; GÃ ©nisses F , R , A , N ; Vaches R , A , N , C , E ; Taureaux R,A Boeufs F , R , A , N ; GÃ ©nisses F , R , A , N ; Vaches R , A, N , C , E ; Taureaux R , A Boeufs F , R , A , N ; GÃ ©nisses F , R , A , N ; Vaches R , A, N , C , E ; Taureaux R , A Boeufs A, N ; GÃ ©nisses A, N ; Vaches A , N , C , E ; Taureaux R , A Boeufs R , A , N ; GÃ ©nisses R , A , N ; Vaches A , N , C , E No L 77/6 Official Journal of the European Communities 25 . 3 . 77 Metz Nancy NÃ ®mes Parthenay Rouen Sancoins St Christophe ­ en-Brionnais Valenciennes BÃ ufs A, N ; Genisses A, N ; Vaches N , C, E BÃ ufs A, N ; GÃ ©nisses A, N ; Vaches N , C, E BÃ ufs A ; GÃ ©nisses A, N ; Vaches A, N , C BÃ ufs R, A, N ; GÃ ©nisses F, R , A, N ; Vaches R, A, N , C, E ; Taureaux R, A BÃ ufs A, N ; GÃ ©nisses N ; Vaches N , C, E ; Taureaux A BÃ ufs F , R , A ; GÃ ©nisses F, R , A, N ; Vaches R , A, N , C, E ; Taureaux R , A BÃ ufs F, R , A ; GÃ ©nisses F , R , A, N ; Vaches R, A, N , C, E ; Taureaux R , A BÃ ufs F , R , A, N ; GÃ ©nisses F , R , A, N ; Vaches A, N , C, E ; Taureaux R , A 2 . Categories , qualities and coefficients : and I. i IL - u i ixhi ni il 1 1 -n in n coefficientsqualities Weighting iJuenes bovins F Jeunes bovins R Jeunes bovins A Jeunes bovins N Taureaux R Taureaux A BÃ ufs F BÃ ufs R BÃ ufs A BÃ ufs N GÃ ©nisses F GÃ ©nisses R GÃ ©nisses A GÃ ©nisses N Vaches R Vaches A Vaches N Vaches C Vaches E 62 60 58 56 60 58 60 58 56 53 60 58 56 53 57 54 52 48 45 3 6 4 1 1 3 6 8 6 1 3 6 4 4 10 20 9 4 E. IRELAND 1 . Representative markets : Qualities Ballymahon Bandon Athenry Kilkenny Maynooth All qualities All qualities AU qualities All qualities All qualities 2 . Categories , qualities and coefficients : Categories and qualities lt Werghting^ un //m i ni « Steers I 1 6 Steers II 15 Steers III 12 Steers IV 4 Steers V 3 Heifers I 8 Heifers II 13 Heifers III 4 Cows I 9 Cows II 13 Cows III 3 25 . 3 . 77 Official Journal of the European Communities No L 77/7 F. ITALY 1 . Representative markets : Surplus production zone Deficit production zone Qualities Markets Special weighting coefficients Markets Special weighting coefficients Vitelloni I a e 2a qualitÃ Brescia Cremona Macerata Modena Padova 67 Roma 33 Buoi I a e 2a qualitÃ Modena Padova Parma 67 Roma 33 Vacche I a e 2a qualitÃ Cremona Macerata Modena Padova 67 Roma 33 Vacche 3a qualitÃ Cremona Modena Padova 100    2 . Categories , qualities and coefficients : Cattegories and Lite-weight conversion Weighting coefficients qualities coefficients (') Vitelloni l a qualitÃ 58 34 Vitelloni 2a qualitÃ 54 30 Buoi 1 ' qualitÃ 55 2 Buoi 2a qualitÃ 50 4 Vacche l a qualitÃ 55 8 Vacche 2a qualitÃ 50-5 15 Vacche 3a qualitÃ  7 3 . Corrective amounts to be applied to the quotations recorded on the Roma market : Categories and Amount to be added qualities Lit / 1 00 kg Vitelloni I a qualitÃ 1 500 Vitelloni 2a qualitÃ 1 500 Buoi I a qualitÃ 1 500 Buoi 2a qualitÃ 1 500 Vacche I a qualitÃ 1 700 Vacche 2a qualitÃ 1 700 ( l ) Roma market only No L 77/8 Official Journal of the European Communities 25 . 3 . 77 G. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2 . Categories, qualities and coefficients : Categories and Lin -u i conversion qualities coefficient * coefficients Boeufs , gÃ ©nisses , taureaux extra 56 65 Boeufs , gÃ ©nisses , taureaux AA 54 1 1 Boeufs , gÃ ©nisses , taureaux A 52 1 Vaches extra 56 2 Vaches AA 54 5 Vaches A 52 12 Vaches B 50 4 H. NETHERLANDS 1 . Representative markets : s Hertogenbosch , Leiden , Zwolle 2 . Categories, qualities and coefficients : Categories and Lm-nn^ht conversion Weighting if tut tit its coefficients coefficients Stieren , le kwaliteit 59 12 Stieren , 2e kwaliteit 56 8 Vaarzen , le kwaliteit 58 12 Vaarzen , 2e kwaliteit 55 8 Koeien , le kwaliteit 56 13 Koeien , 2e kwaliteit 53 32 Koeien , 3e kwaliteit 50 10 Worstkoeien 47 5 1 . UNITED KINGDOM 1 . Representative markets : QualitiesMarkets (a) Great Britain Aberdeen Ashford Ayr Banbury Boroughbridge Bridgnorth Bury St. Edmunds Carlisle Chelmsford Darlington Driffield Edinburgh Exeter Steers light , medium , heavy ; Heifers light , medium/heavy ; Cows I , II , III Heifers light , medium/heavy Heiters medium /heavy ; Cows I , II , III Steer - light , medium , heavy ; Heifers light , medium /heavy Steers light , medium Steers medium ; Heifers light , medium/heavy Steers light , medium Steers light , medium , heavy ; Heifers light , medium/heavy Cows I , II , III Heifers light , medium /heavy Steers light , medium Steers light , heavy ; Heifers light Steers medium , heavy ; Heifers light , medium /heavy 25. 3 . 77 Official Journal of the European Communities No L 77/9 Gainsborough Gisburn Gloucester Guildford Haywards Heath Hull Kettering Kidderminster Lanark Launceston Leicester Llangefni (') Malton Maud Northampton Norwich Oswestry Perth Preston Rugby St. Asaph Stirling Sturminster Newton Truro Tyneside Welshpool Wetherby York Steers light , medium ; Heifers light Cows I , II , III Steers light , medium, heavy ; Heifers light, medium/heavy Cows I , II , III Cows I , II , III Steers heavy Steers heavy ; Heifers medium/heavy Heifers light, medium/heavy ; Cows I , II Steers light , medium ; Heifers light Steers heavy ; Heifers medium/heavy Steers light, medium, heavy ; Heifers light, medium/heavy ; Cows I , II Steers light, medium ; Heifers light, medium/heavy Steers light , medium, heavy ; Heifers light ; Cows I , II Steers medium Steers light, medium, heavy ; Heifers light, medium/heavy Steers light, medium , heavy Steers light , medium ; Heifers light Steers medium, heavy Steers light, medium ; Heifers light ; Cows I , II , III Steers light, medium , heavy ; Heifers light , medium/heavy Steers light ; Heifers light ; Cows I , II , III Steers light ; Heifers light , medium/heavy ; Cows I , II Cows I , II , III Cows I , II , III Steers light , medium, heavy ; Heifers light , medium/heavy ; Cows I , II , III Steers light ; Heifers light, medium/heavy Steers medium , heavy Steers light ; Heifers light (b) Northern Ireland Moy (2 ) Steers U , LM , LH , T ; Heifers U/ L, T ; Steers and Heifers E Newry (2 ) Steers U, LM , LH , T ; Heifers U/ L, T ; Steers and Heifers E Omagh (2 ) Steers U , LM, LH , T ; Heifers U/ L, T ; Steers and Heifers E Lurgan ( 2 ) Steers U , LM, LH , T ; Heifers U/ L , T ; Steers and Heifers E Belfast Cows Clogher Cows Markethill Cows 2 . Categories, qualities and coefficients : Categories ,/ im /,7 /M /"' """/" """"""" coefficients (a) Great Britain Steers light (380-460 kg)  21 Steers medium (465-555 kg)  22 Steers heavy (560 kg and over)  10 Heifers light (330-395 kg)  13 Heifers medium/heavy (400 kg and over)  10 Cows I  10 Cows II  8 Cows III  6 (') Only from July to December. (-') Abattoirs . No L 77/ 10 Official Journal of the European Communities 25. 3 . 77 (b) Northern Ireland Steers U 55-5 1 Steers LM (medium 196-271 kg) 54-0 17 Steers LH (heavy, over 271 kg) 550 16 Steers T 53-5 34 Heifers U/L 53-5 4 Heifers T 52-5 8 Steers and Heifers E 51-5 6 Cows  1 4 3 . Special weighting coefficients : Great Britain 88-5 Northern Ireland 11-5 25 . 3 . 77 Official Journal of the European Communities No L 77/ 11 ANNEX III Survey of prices of cattle with a live weight of 300 kg or less A. GERMANY 1 . Representative markets : Markets Q , u ilities Bochum AI qualities Braunschweig AI qualities Frankfurt am Main AI qualities Freiburg im Breisgau AI qualities Hamburg AI qualities Hannover AI qualities KÃ ¶ln AI qualities MÃ ¼nchen AI qualities Regensburg AI qualities Augsburg AI qualities Kassel AI qualities NÃ ¼rnberg AI qualities Stuttgart AI qualities Weighting coefficients 2 . Qualities and coefficients Qualities KÃ ¤lber A KÃ ¤lber B KÃ ¤lber C KÃ ¤lber D 60-1 26-7 9-6 3-6 B. BELGIUM 1 . Representative markets : Anderlecht 2 . Qualities and coefficients : Qualities Weighting coefficients Veaux / Kalveren Extra blancs / Extra 2 Bons / Goed gevormde 7 Ordinaires / Gewone 76 MÃ ©diocres / Middelmatige 1 5 C. DENMARK 1 . Representative market (quotation centre) : KÃ ¸benhavn 2 . Qualities and coefficients : Weighting coefficient *Qualities Kalve , prima Kalve, 1 . klasse Kalve , 2 . klasse 250 45-0 300 No L 77/ 12 Official Journal of the European Communities 25 . 3 . 77 D. FRANCE 1 . Representative markets (quotation centres) : Qnotlit ion centres Qualities Centre All qualities Centre-Est/Est All qualities except veaux blancs E, U, R Nord/Nord-Ouest All qualities except veaux blancs E, U Ouest All qualities except veaux blancs E , U, R Sud-Ouest All qualities except veaux rose clair O 2 . Qualities and coefficients : Qualities Lire-weight conversion Weighting coefficient coefficients Veau blanc E 66 3 Veau blanc U 64 3 Veau blanc R 62 5 Veau rose clair U 64 9 Veau rose clair R 62 15 Veau rose clair O 60 8 Veau rose U 64 11 Veau rose R 62 16 Veau rose O 60 9 Veau rouge R 62 12 Veau rouge O 60 9 E. IRELAND 1 . Representative market : Bandon 2 . Quality : Young calves 3 . Corrective amount : Price per head increased by £ 70 4 . Corrective coefficient : corrected price per head multiplied by 0-6 1 24 F. ITALY 1 . Representative markets : Qualities Surplus production zone Deficit production zone Markets Special weighting coefficients Markets SpÃ ©cial weighting coefficients Vitelli Ciemona Macerata Padova Reggio Emilia 67 Roma 33 2 . Qualities and coefficients : /.! ¢ t -H t conversion \\ coefficients Vitelli l 1 qualitÃ 61 60 Vitelli 2 1 qualitÃ 59 40 (') Roma market only . 25. 3 . 77 Official Journal of the European Communities No L 77/ 13 3 . Corrections : Corrective amounts to be applied to the quotations recorded on the Rome market : Qualities Amount to be added Lit / 1 00 kg Vitelli I a qualitÃ Vitelli 2a qualitÃ 16 100 16 100 G. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2 . Quality and coefficients : Quality Live-weight conversion Weighting coefficient coefficient Veaux 60 1 00 H. NETHERLANDS 1 . Representative markets : Barneveld , 's Hertogenbosch 2 . Qualities and coefficients Qualities Lire-weight conversion coefficients coefficients Kalveren , le kwaliteit  25 Kalveren , 2e kwaliteit  55 Kalveren , 3e kwaliteit  20 I. UNITED KINGDOM 1 . Representative market : Smithfield 2 . Quality and coefficient : Quality l.itt-ui conversion ait / 1 it it at English fats 61 3 . Corrective amount to be added to quotations recorded on Smithfield market : £ 0 0441 /kg .